t c memo united_states tax_court peymon mottahedeh and april mottahedeh petitioners v commissioner of internal revenue respondent docket no filed date peymon mottahedeh and april mottahedeh for themselves miles d friedman and sebastian voth for respondent memorandum findings_of_fact and opinion morrison judge the petitioners peymon mottahedeh and april mottahedeh a married couple did not file federal-income-tax returns for the year sec_2001 through the respondent the irs mailed a separate notice of deficiency to each spouse for these years the notices of deficiency reflected the following deficiency determinations and additions to tax year petitioner deficiency sec_6651 sec_6651 sec_6654 additions to tax peymon mottahedeh dollar_figure dollar_figure dollar_figure dollar_figure april mottahedeh peymon mottahedeh april mottahedeh peymon mottahedeh april mottahedeh peymon mottahedeh april mottahedeh peymon mottahedeh april mottahedeh peymon mottahedeh april mottahedeh big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- after concessions by the parties the following issues remain to be decided name the notice to april mottahedeh was issued to april l beatty her former all dollar amounts are rounded to the nearest dollar unless otherwise noted all references to sections are to the internal_revenue_code in effect for the years at issue through and all rule references are to the tax_court rules_of_practice and procedure the mottahedehs conceded that april mottahedeh received wage income continued whether the irs correctly determined that the mottahedehs earned the following amounts of income in the aggregate year amount dollar_figure big_number big_number big_number big_number big_number we hold that the determinations are correct see infra part continued of dollar_figure during the irs conceded that the mottahedehs are not liable for additions to tax under sec_6654 for the tax_year for the irs determined that the mottahedehs’ spending for the year was dollar_figure the number appearing in the table for the irs also determined that the mottahedehs were required to include this amount in income for in addition to this amount the irs determined that april mottahedeh earned dollar_figure in wages for the mottahedehs concede that she earned this amount of wages the mottahedehs challenge the irs’s determination that they earned dollar_figure in income for on various grounds but they do not argue that the irs erred by combining the dollar_figure amount it determined the mottahedehs earned on the basis of their spending and the dollar_figure that april mottahedeh earned in wages for a total income amount of dollar_figure therefore it is appropriate to define the disputed issue for as whether the irs correctly determined that the mottahedehs were required to include dollar_figure in income for further explanation see infra note sec_12 and whether under california community-property law the income is peymon mottahedeh’s sole property or community_property we hold that it is community_property see infra part whether the mottahedehs are liable for section-6651 a additions to tax for failing to file tax returns for the tax_year sec_2001 sec_2002 and we hold that they are liable see infra part a whether the mottahedehs are liable for section-6651 a additions to tax for failing to pay tax for the tax_year sec_2001 sec_2002 and we hold that they are liable see infra part b whether peymon mottahedeh is liable for section-6654 additions to tax for failing to pay estimated income_tax for the tax_year sec_2002 and whether april mottahedeh is liable for and we hold that they are liable see infra part c findings_of_fact the stipulation of facts as supplemented is incorporated herein by this reference at the time they filed their petition the mottahedehs resided in california therefore an appeal of our decision in this case would go to the u s court_of_appeals for the ninth circuit unless the parties stipulate venue in another circuit see sec_7482 a in resolving this case we follow the precedent of the ninth circuit see 54_tc_742 aff’d 445_f2d_985 10th cir the mottahedehs were married during the year sec_2001 through peymon mottahedeh operated a business called the freedom law school april mottahedeh was heavily involved in the business since at least the freedom law school has organized conferences attended by hundreds of people the freedom law school charged fees to the attendees the freedom law school also sold books tapes cds and dvds it also sold packages of services including the simple freedom package for an initial fee of dollar_figure the royal freedom package for an initial fee of dollar_figure the freedom law school also offered multilevel marketing arrangements including freedom fighter in training freedom promoter in a multilevel marketing arrangement a salesperson earns a commission on sales made by other salespersons who were recruited by the salesperson see 90_tc_960 aff’d without published opinion 899_f2d_18 9th cir for a general discussion of multilevel marketing freedom leader and master freedom leader through its conferences materials and service packages the freedom law school promoted various techniques for evading the payment of federal income taxes the techniques included minimize financial records do not give information to the irs do not file tax returns according to the freedom law school all records can and will be used against you according to the freedom law school a taxpayer receiving an irs summons should give the irs no information other than the taxpayer’s name and address according to the freedom law school if the aware citizen did not hang himself by confessing to earnings from employers or other third parties the irs agents would actually have to work and conduct a full investigation in order to find witnesses who could testify that he had actually worked or performed services for the third party payers additionally the irs would have to bring to court the original of all the cancelled checks that would back up the irs’ claims against you do you think this is easy for the irs to do according to the freedom law school why are filers so easy to rape and abuse by the irs because these misinformed people by voluntarily filling out a continued the mottahedehs collected the fees paid_by the freedom law school’s customers peymon mottahedeh also represented taxpayers before the california franchise tax board for a fee the mottahedehs applied the tax-evasion techniques advocated by the freedom law school to their own financial affairs including the operation of the freedom law school and peymon mottahedeh’s representation of taxpayers before the california franchise tax board they encouraged their customers to pay them in cash they tried to avoid banks and other financial institutions they did not generally keep financial records they masked their ownership of two properties from the irs through sham trust arrangements they did not file federal-income-tax returns for the tax_year sec_2001 through in date the irs began an audit of the mottahedehs’ federal- income-tax liabilities for the year sec_2001 through the irs revenue_agent continued income_tax confession form had given the irs the full laundry list of everything they own so that the irs knows where to go to steal their victim’s wealth and assets the two properties are a house in phelan california in which the mottahedehs live and a property in victorville california before the audit for these years the irs had other interactions with peymon mottahedeh it had attempted to collect delinquent taxes for prior tax continued assigned to the audit wrote a letter to the mottahedehs inviting them to meet with her on date at an irs office in san bernardino the mottahedehs did not appear at the date meeting on date the revenue_agent served each of the mottahedehs with a summons requesting that they bring information about the so-called simple freedom package and the so-called royal freedom package including the names of anyone who had bought these service packages to her office in long beach california pincite a m monday date on friday date peymon mottahedeh left voicemail messages with the revenue_agent asking for her fax number so that he could fax her a letter about the summonses a day later on saturday date he mailed a letter about the summonses to the revenue_agent by express mail in the letter the mottahedehs stated that they would comply with the summonses only if the revenue_agent answered questions set forth in the letter in the letter the mottahedehs also stated that the long beach office was too far from their house in phelan at least half hours away they suggested continued years it had investigated him for promoting_abusive_tax_shelters and for criminal tax violations san bernardino is between the irs agent’s office in long beach and the mottahedehs’ house in phelan they meet instead in a library meeting room in either san bernardino ontario or riverside the mottahedehs did not appear at the meeting scheduled for a m date at a m that day the revenue_agent sent an email to some other irs employees stating that she had listened to peymon mottahedeh’s date voicemails in which he had requested her fax number in order to send her a letter about the summonses in her email the revenue_agent complained that she did not want to call peymon mottahedeh because he might be playing another game nonetheless the revenue_agent called peymon mottahedeh on april unable to reach him she left him a voicemail message with her telephone number he did not return her call later on the same day the revenue_agent received the letter about the summonses that peymon mottahedeh had mailed on date on date the revenue_agent sent a written request to peymon mottahedeh for the records of his business activities for the year sec_2001 through she requested that he mail the records to her by date peymon mottahedeh did not mail her the requested records besides seeking information from the mottahedehs the revenue_agent also sought information from various parties with whom the mottahedehs did business however she was unable to get enough information to directly determine the amounts of the mottahedehs’ income consequently she determined their income by assuming that their annual income was equal to their annual spending to estimate some categories of the mottahedehs’ spending the agent relied on average spending statistics from the bureau of labor statistics for other categories of spending categories for which she had specific information she estimated directly how much the mottahedehs spent using this combined approach the agent made the following estimates of the couple’s spending dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for for income-tax purposes the revenue_agent assumed that each spouse earned half of each of these annual spending estimates for however there is a deviation that is best explained after explaining the other five years through for the revenue_agent assumed that peymon mottahedeh had dollar_figure in gross_income and that april mottahedeh also had dollar_figure for the revenue_agent assumed that peymon mottahedeh had dollar_figure in gross_income and that april mottahedeh also had dollar_figure for the revenue_agent assumed that peymon mottahedeh had dollar_figure in gross_income and that april mottahedeh also had dollar_figure for the revenue_agent assumed that peymon mottahedeh had dollar_figure in gross_income and that april mottahedeh also had dollar_figure for the revenue_agent assumed that peymon mottahedeh had dollar_figure in gross_income and that april mottahedeh also had dollar_figure thus for each year from through the revenue_agent assumed that each spouse earned half of the aggregate spending estimate for however the revenue_agent assumed that april mottahedeh earned dollar_figure in wages plus dollar_figure half of the aggregate spending estimate a total gross_income for her of dollar_figure the revenue_agent assumed peymon mottahedeh earned dollar_figure in gross_income half of the aggregate spending continued for self-employment-tax purposes the revenue_agent assumed that peymon mottahedeh alone earned self-employment_income equal to the amount the revenue_agent estimated the couple spent for each year using the above- described determinations estimates and assumptions to calculate each spouse’s tax_liability the irs prepared a substitute for return for each spouse for each of the six years the notice_of_deficiency sent to each spouse reflected the same tax calculations used in preparing the substitutes for returns opinion the irs correctly determined that the mottahedehs earned in the aggregate dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for sec_1 imposes an income_tax on annual taxable_income taxable_income is defined as gross_income minus deductions sec_63 gross_income includes income from any source including compensation_for services sec_61 the income_tax_liability of a married couple who file a joint_return is calculated by aggregating the spouses’ income sec_6013 the resulting tax_liability is jointly borne by the couple id but for a married couple who like the continued amount mottahedehs do not file a joint_return a separate_income tax is imposed on each spouse’s income sec_1 see also 533_f3d_1136 9th cir aff’g 126_tc_47 thus the income_tax imposed on the income of each of the mottahedehs is calculated by determining the income of each spouse as a preliminary step the irs first determined amounts of income that the mottahedehs earned in the aggregate we consider the correctness of this determination in this part of the opinion see infra part for the discussion of the question of how these amounts should be allocated to each spouse in the notices of deficiency the irs determined that the mottahedehs earned the following amounts of income in the aggregate dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for these amounts were unreported as neither of the mottahedehs filed income_tax returns for the year sec_2001 through in 596_f2d_358 9th cir rev’g 67_tc_672 the court_of_appeals for the ninth circuit held that for the irs to prevail in a case involving unreported income it must build a minimal evidentiary foundation that links the taxpayer to the alleged income-producing activities we find that sufficient evidence links peymon mottahedeh to the income-producing activities of the freedom law school and practice before the california franchise tax board we first consider the freedom law school the mottahedehs stipulated that peymon mottahedeh is the president and founder of freedom law school and that peymon mottahedeh was the president of freedom law school continuously during the years at issue furthermore documentary_evidence connects peymon mottahedeh to the freedom law school for example peymon mottahedeh’s name was mentioned in customer testimonials on the freedom law school’s website his name and picture were prominently displayed in other promotional materials of the freedom law school documentary_evidence also establishes that april mottahedeh helped operate the freedom law school by arranging conferences and handling its finances her name appears on several checks and money orders received from customers of the freedom law school checks and money orders from the customers were deposited into her account at arrowhead credit_union there are several hundred pages of these documents april mottahedeh’s name appears on various legal documents that the mottahedehs used to conceal their ownership of two properties to better conceal their ownership she also apparently wrote letters to lenders under a fake letterhead falsely claiming that she managed property as a trustee as to peymon mottahedeh’s involvement in practice before the california franchise tax board the record contains copies of official announcements of the hearings involving the board in which he was listed as the representative of several taxpayers one of his customers testified that during the years through he paid a total of dollar_figure to peymon mottahedeh to represent him before the california franchise tax board the payments were made in cash at peymon mottahedeh’s request additionally april mottahedeh participated in peymon mottahedeh’s practice before the california franchise tax board she helped operate the freedom law school and the record demonstrates that his practice before the california franchise tax board was linked to the freedom law school for example the website for the freedom law school offered assistance to persons involved with disputes with the state taxing authorities such as the california franchise tax board we conclude that the irs has established the minimal evidentiary foundation required by weimerskirch v commissioner f 2d pincite the irs has linked both peymon mottahedeh and april mottahedeh to the income- producing activities of freedom law school and the practice before the california franchise tax board technically it is sufficient for the irs to prove a link to peymon mottahedeh alone see costa v commissioner tcmemo_1990_572 60_tcm_1178 this is because the income from these activities is community_property see infra part next we consider whether the irs’s determinations are supported by the preponderance_of_the_evidence the factual question to be resolved for is a taxpayer generally has the burden_of_proof regarding determinations in the notice_of_deficiency tax ct r pract proc a 512_f2d_882 9th cir aff’g tcmemo_1972_133 the burden_of_proof is the burden of persuasion which requires the taxpayer to show the merits of the claim by at least a preponderance_of_the_evidence rockwell v commissioner f 2d pincite see also 181_f3d_1002 9th cir aff’g tcmemo_1997_97 774_f2d_932 9th cir sec_7491 provides an exception to the general_rule that the taxpayer bears the burden_of_proof sec_7491 imposes the burden_of_proof on the irs for factual issues for which four conditions have been met the taxpayer complied with the substantiation requirements of the internal_revenue_code the taxpayer maintained all records required under the internal_revenue_code the taxpayer cooperated with reasonable requests by the irs for witnesses information documents meetings and interviews and the taxpayer introduced credible_evidence sec_7491 provides another exception to the general_rule that the taxpayer bears the burden_of_proof in the case of an individual taxpayer the secretary shall have the burden_of_proof in any court_proceeding with respect to any item_of_income which was reconstructed by the secretary solely through the use of statistical information on unrelated taxpayers the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term his delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 the mottahedehs contend that sec_7491 and b imposes the burden_of_proof on the irs we resolve all factual issues in this case based on a preponderance of evidence therefore we need not consider whether the irs has the burden_of_proof see 124_tc_95 continued this did the mottahedehs earn dollar_figure of income for each of the -16- continued both parties assume that dollar_figure is the relevant amount for thus the irs’s opening brief contains this statement ra thai correctly determined that petitioners had dollar_figure of income during based on respondent’s bls analysis as modified by petitioners’ actual expenses and records the mottahedehs’ response is that this statement and similar statements about other years are all wrong since they all erroneously claim that thai used bls numbers to assess taxes against petitioners the court observes that for the notice_of_deficiency determined that the mottahedehs earned the following amounts of income taxpayer april mottahedeh april mottahedeh peymon mottahedeh total explanation wage income april mottahedeh’s one-half share of dollar_figure the irs’s estimate of the mottahedehs’ spending for peymon mottahedeh’s one-half share of dollar_figure the irs’s estimate of the mottahedehs’ spending for amount dollar_figure big_number big_number big_number therefore it appears that dollar_figure was the irs’s determination of the mottahedehs’ nonwage income and dollar_figure was irs’s determination of the mottahedehs’ wage and nonwage income the mottahedehs might have argued that the question to be resolved should be instead did the mottahedehs earn dollar_figure of income our answer to that question would be--yes in our view the preponderance_of_the_evidence supports the proposition that the mottahedehs’ aggregate income for the year is at least dollar_figure our view is informed by the continued other years through we must resolve similar questions with different income thresholds dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for we find that the answers are yes for all of the year sec_2001 through our findings are supported by three types of evidence first there is direct evidence that the mottahedehs received payments of income in specific amounts for example there are copies of checks and money orders from customers of the freedom law school that were deposited into april mottahedeh’s credit-union account and one of peymon mottahedeh’s customers testified that he paid peymon mottahedeh dollar_figure in cash for representing him before the california franchise tax board second the record suggests that the specific amounts of income are but a fraction of the total income earned by the mottahedehs the mottahedehs tried to avoid banks and records much of their income was therefore hidden from the irs--and from the court continued considerations outlined in the text ie direct evidence shows that the mottahedehs received some payments of income these proven payments are but a small fraction of their actual income because the mottahedehs hid their income and the mottahedehs must have paid their living_expenses from some source in any event the mottahedehs do not argue that the correct figure for the court to review is dollar_figure not dollar_figure we are therefore not required to consider the effects of this methodological aspect of the notice_of_deficiency third the mottahedehs had personal living_expenses that must have been paid from some source the mottahedehs counter that in reconstructing their income the revenue_agent should have considered only the income reflected in their bank and credit- union records but the mottahedehs tried to avoid the use of banks their bank records would not provide sufficient information about their income furthermore even the bank records that the revenue_agent obtained were incomplete the revenue_agent was unable to obtain records of all of the deposits to the mottahedehs’ accounts for these reasons focusing exclusively on the income reflected in their bank records would underestimate the mottahedehs’ income the revenue_agent had to find other methods of estimating their income the revenue_agent chose to use average spending statistics supplemented by estimates of actual spending amounts the courts have permitted the irs to rely on the use of average spending statistics when as here the taxpayer fails to the limited bank records led the revenue_agent to reject the use of the bank-deposits method for reconstructing income under the bank-deposits method a taxpayer’s income for a year is generally calculated by determining the total amount of deposits into the taxpayer’s bank account during the year 591_f2d_1243 9th cir and subtracting deposits that are not taxable id such as gifts received loan proceeds and transfers between accounts cooperate with the irs in 116_f3d_1309 9th cir the court_of_appeals for the ninth circuit stated courts have long held that the irs may rationally use statistics to reconstruct income where taxpayers fail to offer accurate records reasonable methods include the use of cost-of-living statistics for a particular locale wheeling v commissioner t c memo or average local income statistics for a particular profession all other citations omitted in particular the courts have permitted the use of spending statistics from the bureau of labor statistics see 6_fedappx_452 7th cir permitting use of bureau of labor statistics living-expense statistics with modifications for expense categories for which irs had information 786_f2d_1063 11th cir permitting use of regional living-expense statistics from bureau of labor statistics aff’g tcmemo_1984_536 48_tcm_1303 54_tc_1530 permitting use of living-expense statistics from bureau of labor statistics the mottahedehs contend that the spending statistics used by the revenue_agent did not actually come from the bureau of labor statistics but from some other source the mottahedehs note that the revenue agent’s estimates of their annual spending increased from to they argue that statistics from the bureau of labor statistics could not have shown that average household spending increased in one year their argument rests on a misconception the revenue_agent did not rely exclusively on average household spending to estimate the mottahedehs’ spending she also estimated their actual spending on the basis of information she had collected the year-to-year changes in the estimates of the mottahedehs’ actual spending caused most of the increase in the revenue agent’s spending estimates from to furthermore the revenue_agent credibly testified that the bureau of labor statistics was the source of the average-spending statistics that she relied on notations in her workpapers corroborate her testimony we conclude that the revenue_agent relied partly on average-spending statistics from the bureau of labor statistics and partly on direct estimates of the mottahedehs’ spending that this combined approach was a permissible method of estimating the mottahedehs’ spending under the circumstances and that estimating the mottahedehs’ spending was a permissible method of reconstructing their income under the circumstancesdollar_figure the revenue_agent determined that the couple’s spending was dollar_figure in and dollar_figure in an increase of in calculating self-employment_tax see sec_1401 and b imposing continued under california community-property law the income is community_property not peymon mottahedeh’s sole property after determining that the mottahedehs earned dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for the irs determined that half of each of these amounts was attributable to peymon mottahedeh and half was attributable to april mottahedeh in computing continued self-employment_tax on the self-employment_income of every person sec_1402 defining self-employment_income as the net_earnings from self- employment derived by a person sec_1402 defining net_earnings from self- employment as the gross_income derived by a person from any business carried on by such person minus the deductions attributable to the business the irs determined that for each year peymon mottahedeh earned the amount of self- employment income that it determined was earned by the mottahedehs in the aggregate for purposes of their income_tax for the reasons explained in this part we sustain these determinations as to the aggregate amounts of self-employment_income as for the irs’s determination that for each year the aggregate amount of self-employment_income was earned entirely by peymon mottahedeh the mottahedehs do not contest this determination see sec_1402 effective date if income derived from a business jointly operated by a married couple is community_property the gross_income and deductions attributable to the business are treated as the gross_income and deductions of each spouse on the basis of their respective distributive_share of the gross_income and deductions sec_1402 effective before date if income derived from a business is community_property all of the gross_income and deductions attributable to the business is treated as the gross_income and deductions of the husband unless the wife exercised substantially_all of the management and control of the business in which case all of the gross_income and deductions is treated as the gross_income and deductions of the wife therefore we need not reach the question of whether the aggregate self-employment_income is attributable to peymon mottahedeh or april mottahedeh the income_tax imposed on each of the mottahedehs for federal-income- tax purposes income that is community_property under state law is generally treated as if half the income was earned by one spouse and half by the other 403_us_190 sec_1_66-1 income_tax regs effective date under the laws of california property acquired by a married_person is generally community_property cal fam code sec west see also id sec defining separate_property of a married_person 332_f3d_1240 9th cir noting the general presumption that property acquired during the marriage is marital property and identifying exceptions however the married couple can by agreement have community_property treated as separately owned property cal fam code sec west id sec_852 the mottahedehs have stipulated that they were married during all the years at issue therefore all for the irs divided the dollar_figure between the mottahedehs under community-property principles but attributed the dollar_figure in wages earned by april mottahedeh entirely to her the mottahedehs contend that none of the income should be attributed to april mottahedeh except the dollar_figure in wages the mottahedehs stipulated petitioners were married during the years at issue the most sensible interpretation of this statement is that the mottahedehs were married throughout the entire period date through date otherwise one would suppose the parties would have stipulated that the mottahedehs were married during only part of the years at issue continued property acquired by them during the years at issue is community_property unless they have agreed otherwise in date the mottahedehs entered into an agreement that contained the following provision that mrs april love mottahedeh hereby voluntarily and without reservation conveys to her husband as the personal and separate_property of mr peymon mottahedeh and thereby divests from herself any right interest or claim to or in the community_property as set forth herein effective from the date of this agreement and forward and that all interest_income stocks bonds dividends wages income rental income or other earnings and realty and personal vehicles which mr peymon mottahedeh acquired by and through his own labor and or initiative or acquires in the future is now and forever hereafter transmuted from the status of community_property to the separate and distinct personal_property of mr peymon mottahedeh disposable by mr peymon mottahedeh with respect to california family code section without the consent of and recourse to the adverse spouse continued the trial record suggests that the mottahedehs were not married until the middle of the year the state court judgment that dissolved the marriage between april mottahedeh and her previous husband was not filed until date a community-property agreement between the mottahedehs signed in date states that the mottahedehs had executed vows of matrimony on date if the mottahedehs were married for only part of as these documents suggest the mottahedehs might have argued that community-property principles ie that a spouse owns one half of the other spouse’s earnings could not affect peymon mottahedeh’s ownership of income he earned during the part of for which he was unmarried therefore they might have argued none of his income for this period could be attributed to april mottahedeh under community- property principles however they did not make this argument furthermore they stipulated that they were married during the years at issue under the circumstances they have waived any such argument under the quoted provision april mottahedeh disclaimed any community- property right to income earned by peymon mottahedeh through his own labor and or initiative but the agreement contained no provision regarding ownership of income generated by the couple’s joint efforts and the record establishes that the couple’s businesses were joint efforts of both spouses see supra pp accordingly we hold that the income from the couple’s businesses was community_property and sustain the irs’s determination with regard to this issue the mottahedehs are liable for additions to tax the irs has the burden of production with respect to additions to tax sec_7491 the irs satisfies this burden by producing sufficient evidence that it is appropriate to impose the relevant addition_to_tax 116_tc_438 once the irs satisfies its burden of production the taxpayer has the burden of persuading the court that he or she is not liable for the addition_to_tax or penalty id pincite if the taxpayer wishes to raise an exception or defense to an addition_to_tax the taxpayer bears the burden of producing evidence for the exception and persuading the court that the exception applies see id pincite stating that the irs need not introduce evidence regarding reasonable_cause substantial_authority or similar provisions a section-6651 a failure-to-file additions to tax the irs determined that the mottahedehs are liable for sec_6651 additions to tax for failing to timely file tax returns for the six tax years from through sec_6651 imposes an addition to the tax for failing to file a return by the filing deadline taking account of any extensions unless the failure is due to reasonable_cause and not due to willful neglect the late-filing addition_to_tax i sec_5 of the net amount of tax due on the date prescribed for payment for each month the failure_to_file continues for up to five months sec_6651 b substitutes for returns made by the irs under sec_6020 are disregarded sec_6651 the mottahedehs stipulated that they did not file returns for the tax_year sec_2001 through this satisfies the irs’s burden of producing evidence that the failure-to-file addition_to_tax should be imposed for each of the six tax years at issue see sec_7491 higbee v commissioner t c pincite the irs’s burden of producing evidence does not require it to prove that the taxpayer did not have reasonable_cause for failing to file the return higbee v commissioner t c pincite the mottahedehs do not argue nor does the record show that they had reasonable_cause for failing to file their tax returns we conclude that the mottahedehs are liable for the section-6651 a failure-to-file additions to tax b section-6651 a failure-to-pay additions to tax the irs determined that the mottahedehs are liable for section-6651 a additions to tax for failing to timely pay tax shown on a return for the tax years from through sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return unless the failure is due to reasonable_cause and not willful neglect the addition_to_tax under sec_6651 is imposed only if an amount of tax is shown on a return 120_tc_163 and the irs has the burden of production to show a return was filed a substitute for return is treated as a return for purposes of determining the amount of the addition under sec_6651 sec_6651 the trial record shows that the irs prepared substitutes for returns for the mottahedehs in compliance with sec_6020 cf 127_tc_200 aff’d 521_f3d_1289 10th cir the mottahedehs do not contend otherwise the irs has thus carried its burden of production under sec_7491 to show that the mottahedehs are liable for the addition_to_tax under sec_6651 the mottahedehs have not made any defense and they are liable for the additions to tax nor do they dispute that they failed to pay the tax shown on the substitutes for returns c section-6654 failure-to-pay-estimated-tax additions to tax the irs determined in its notices of deficiency that the mottahedehs are liable for section-6654 additions to tax for failing to pay estimated income_tax for the tax_year sec_2001 sec_2002 and except that the irs did not determine nor does it now assert a section-6654 addition_to_tax against april mottahedeh for the tax years and the irs has since conceded that neither of the mottahedehs is liable for the addition for under sec_6654 an addition_to_tax is imposed on a taxpayer who does not make quarterly payments of estimated income_tax sec_6654 b c each quarterly payment i sec_25 of the required_annual_payment sec_6654 to satisfy its burden of producing evidence that the mottahedehs are liable for the section-6654 addition_to_tax the irs must at a minimum establish that they had a required_annual_payment see sec_6654 wheeler v commissioner t c pincite the required_annual_payment for a taxable_year is defined in sec_6654 as-- the lesser of-- i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year clause ii shall not apply if the individual did not file a return for such preceding_taxable_year for each of the taxable years for which the irs seeks to impose the section-6654 addition_to_tax year sec_2002 and and for each of respective taxable years preceding these respective years the mottahedehs did not file a return and the irs filed a substitute for return substitutes for returns have not been considered to be returns for the purpose of sec_6654 see duma v commissioner tcmemo_2009_304 98_tcm_661 n nino v commissioner tcmemo_2009_293 98_tcm_621 the mottahedehs do not contend that the substitutes for returns should be considered returns therefore clause ii does not apply and the required_annual_payment for each of the years for which the irs seeks to impose the section-6654 addition_to_tax i sec_90 of tax for each of the years the irs has carried the burden of production under sec_7491 with respect to the section-6654 additions to tax there are exceptions set forth in sec_6654 under which the taxpayer is relieved of the section-6654 addition_to_tax the mottahedehs do not contend nor does the record show that any of the exceptions applies therefore peymon mottahedeh is liable for the section-6654 additions to tax for and and april mottahedeh is liable for the section-6654 additions to tax for and we reject the mottahedehs’ other arguments the mottahedehs contend that the irs audit was unconstitutional because it was motivated by their public criticism of the irs the record does not demonstrate that the audit was motivated by criticism of the irs therefore we reject this contention in reaching our holdings we have considered all arguments made by the mottahedehs and find them without merit at trial the irs objected on relevancy grounds to the admission of exhibits 45-p 46-p 47-p 48-p and 49-p the court reserved its rulings the irs has withdrawn its objections the court will order the exhibits admitted to reflect the foregoing an appropriate order and decision will be entered
